Exhibit 10.01
 
OUTBACK STEAKHOUSE INTERNATIONAL
OFFICER EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
January 1, 2002, by and between MICHAEL COBLE, whose address is 779 Argonne
Avenue, Atlanta, GA 30308 (hereinafter referred to as “Employee”), and OUTBACK
STEAKHOUSE INTERNATIONAL, L.P., a Georgia limited partnership having its
principal office at Lenox Center, 3355 Lenox Road, Suite 600, Atlanta, Georgia
30326 (the “Company”).


W I T N E S S E T H:


This Agreement is made and entered into under the following circumstances:


A.    WHEREAS, the Company is an affiliate of Outback Steakhouse, Inc. (“OSI”);
and


B.    WHEREAS, the Company is engaged in the business of owning and operating
casual steakhouse restaurants known as “Outback Steakhouse®” utilizing a
restaurant operating system and trademarks licensed to the Company; and


C.    WHEREAS, the Company desires, on the terms and conditions stated herein,
to employ Employee as President of the Company; and


D.    WHEREAS, the Employee desires, on the terms and conditions stated herein,
to be employed by the Company as President of the Company.


NOW, THEREFORE, in consideration of the foregoing recitals, and of the premises,
covenants, terms and conditions contained herein, the parties hereto agree as
follows:


1.  Employment and Term. Subject to earlier termination as provided for in
Section 8 hereof, the Company hereby employs the Employee, and the Employee
hereby accepts employment with the Company as President of the Company for a
term commencing on January 1, 2002, and expiring five (5) years thereafter
(“Term of Employment”). Such Term of Employment shall be automatically renewed
for successive renewal terms of one (1) year each unless either party elects not
to renew by giving written notice to the other party not less than sixty (60)
days prior to the start of any renewal term.


2.  Representations and Warranties. The Employee hereby represents and warrants
to the Company that the Employee (i) is not subject to any written
nonsolicitation or noncompetition agreement affecting the Employee’s employment
with the Company (other than any prior agreement with the Company), (ii) is not
subject to any written confidentiality or nonuse/nondisclosure agreement
affecting the Employee’s employment with the Company (other than any prior
agreement with the Company), and (iii) has brought to the Company no trade
secrets, confidential business information, documents, or other personal
property of a prior employer.


3.  Duties. As President of the Company, the Employee shall:


(a)  diligently and faithfully perform all of the duties and functions as may be
assigned to the Employee in such capacity by the Board of Directors or Chief
Executive Officer of the Company; and


(b)  not to create a situation that results in termination for “cause” as that
term is defined in Section 8 hereof. The Employee shall be required hereunder to
devote one hundred percent (100%) of the Employee’s full business time and
effort to the business affairs of the Company. The Employee shall be responsible
for directly reporting to the Chief Executive Officer of the Company on all
matters for which the Employee is responsible.
1

--------------------------------------------------------------------------------


 
Employee shall: (i) devote the Employee’s entire business time, attention, and
energies to the business of the Company, (ii) faithfully and competently perform
the Employee’s duties hereunder, and (iii) not create a situation constituting
Cause as defined in Section 8. The Employee shall not, during the term of this
Agreement, engage in any other business activity; provided, however, that the
Employee shall be permitted to invest the Employee’s personal assets and manage
the Employee’s personal investment portfolio in such a form and manner as will
not require any business services on Employee’s part to any third party or
conflict with the provisions of Section 9, Section 10 or Section 14 hereof, or
conflict with any published policy of the Company or its affiliates, including
but not limited to the insider trading policy of the Company or its affiliates.


Notwithstanding anything to the contrary herein, the parties acknowledge and
agree that the Employee shall, during the term of this Agreement, serve as an
officer of such other subsidiaries or affiliates of the Company or OSI as the
Company shall determine from time to time. In such capacity, the Employee shall
be responsible generally for all aspects of such office. All terms, conditions,
rights and obligations of this Agreement shall be applicable to any such
position as though Employee and the applicable subsidiary or affiliate had
separately entered into this Agreement, except that the Employee shall not be
entitled to any compensation, vacation, fringe benefits, automobile allowance or
other remuneration of any kind whatsoever from the applicable subsidiary or
affiliate.


4.  Compensation. During the Term of Employment, the Employee shall be entitled
to an annual base salary equal to at least the annual salary of Employee on the
effective date hereof, payable in equal biweekly installments by the Company, to
be reviewed annually by the Company.


5.  Vacation. Employee shall be entitled to three (3) weeks paid vacation
(selected by Employee, but subject to the reasonable business requirements of
the Company as determined by Employee’s supervisor) during each full year during
the Term of Employment.  Vacation granted but not used in any year shall be
forfeited at the end of such one-year period and may not be carried over to any
subsequent year.


6.  Fringe Benefits. In addition to any other rights the Employee may have
hereunder, the Employee shall also be entitled to receive those fringe benefits,
including, but not limited to, complimentary food, life insurance, medical
benefits, etc., if any, as may be provided by the Company to similar employees
of the Company.


7.  Expenses. Subject to approval by the Chief Financial Officer of the Company
and compliance with the Company’s policies, the Employee may incur reasonable
expenses on behalf of and in furtherance of the business of the Company. Upon
approval of such expenses by the Chief Financial Officer, the Company shall
promptly reimburse the Employee for all such expenses upon presentation by the
Employee, from time to time, of appropriate receipts or vouchers for such
expenses that are sufficient in form and substance to satisfy all federal tax
requirements for the deductibility of such expenses by the Company.


8.  Termination. Notwithstanding the provisions of Section 1 hereof, the Term of
Employment shall terminate prior to the end of the period of time specified in
Section 1, immediately upon:


(a)  The death of the Employee; or


(b)  The Employee’s Disability during the Term of Employment. For purposes of
this Agreement, the term “Disability” shall mean the inability of the Employee,
arising out of any medically determinable physical or mental impairment, to
perform the services required of the Employee hereunder for a period of ninety
(90) consecutive days; or


(c)  The existence of Cause. For purposes of this Agreement, the term “Cause”
shall be defined as:
 
2

--------------------------------------------------------------------------------


 
(i) Failure of the Employee to perform the duties required of the Employee in
this Agreement in a manner satisfactory to the Company, in its sole discretion;
provided, however, that the Term of Employment shall not be terminated pursuant
to this subparagraph (i) unless the Company first gives the Employee a written
notice (“Notice of Deficiency”). The Notice of Deficiency shall specify the
deficiencies in the Employee’s performance of the Employee’s duties. The
Employee shall have a period of thirty (30) days, commencing on receipt of the
Notice of Deficiency, in which to cure the deficiencies contained in the Notice
of Deficiency. In the event the Employee does not cure the deficiencies to the
satisfaction of the Company, in its sole discretion, within such thirty (30) day
period (or if during such thirty (30) day period the Company determines that the
Employee is not making reasonable, good faith efforts to cure the deficiencies
to the satisfaction of the Company), the Company shall have the right to
immediately terminate the Term of Employment. The provisions of this
subparagraph (i) may be invoked by the Company any number of times and cure of
deficiencies contained in any Notice of Deficiency shall not be construed as a
waiver of this subparagraph (i) nor prevent the Company from issuing any
subsequent Notices of Deficiency; or


(ii) Any dishonesty by the Employee in the Employee’s dealings with the Company,
the commission of fraud by the Employee, negligence in the performance of the
duties of the Employee, insubordination, willful misconduct, or the conviction
(or plea of guilty or nolo contendere) of the Employee of any felony, or any
other crime involving dishonesty or moral turpitude; or


(iii) Any violation of any covenant or restriction contained in Section
9, Section 10, Section 12 or Section 14 hereof; or


(iv)  Any violation of any material published policy of the Company or its
affiliates (material published policies include, but are not limited to, the
Company’s discrimination and harassment policy, responsible alcohol policy and
insider trading policy).


(d)  At the election of the Company, upon the sale of a majority ownership
interest in the Company or substantially all of the assets of the Company; or


(e)  At the election of the Company, upon the determination by the Company to
cease the Company’s business operations.


For all purposes of this Agreement, termination for Cause shall be deemed to
have occurred in the event of the Employee’s resignation when, because of
existing facts and circumstances, subsequent termination for Cause can be
reasonably foreseen.


In the event of termination of this Agreement pursuant to this Section 8, the
Employee or the Employee’s estate, as appropriate, shall be entitled to receive
(in addition to any fringe benefits payable upon death in the case of the
Employee’s death) the base salary provided for herein up to and including the
effective date of termination, prorated on a daily basis.


9. Noncompetition.


(a)  During Term. During the Employee’s employment with the Company, the
Employee shall not, individually or jointly with others, directly or indirectly,
whether for the Employee’s own account or for that of any other person or
entity, engage in or own or hold any ownership interest in any person or entity
engaged in a restaurant business, and the Employee shall not act as an officer,
director,
 
3

--------------------------------------------------------------------------------


 
employee, partner, independent contractor, consultant, principal, agent,
proprietor, or in any other capacity for, nor lend any assistance (financial or
otherwise) or cooperation to any such person or entity.


(b)  Post Term. For a continuous period of two (2) years commencing on
termination of the Employee’s employment with the Company, regardless of any
termination pursuant to Section 8 or any voluntary termination or resignation by
the Employee, the Employee shall not, individually or jointly with others,
directly or indirectly, whether for the Employee’s own account or for that of
any other person or entity, engage in or own or hold any ownership interest in
any person or entity engaged in a restaurant business with a theme, décor, menu
or style of or featured cuisine the same as or substantially similar to that of
any restaurant owned or operated by the Company, OSI or any of their affiliates,
and that is located or intended to be located anywhere within a radius of thirty
(30) miles of any restaurant owned or operated by the Company, OSI or any of
their affiliates, or any proposed restaurant to be owned or operated by any of
the foregoing, and Employee shall not act as an officer, director, employee,
partner, independent contractor, consultant, principal, agent, proprietor, or in
any other capacity for, nor lend any assistance (financial or otherwise) or
cooperation to, any such person, or entity. For purposes of this Section 9(b),
Restaurants owned or operated by the Company or OSI shall include restaurants
operated or owned by an affiliate of the Company or OSI, any successor entity to
the Company or OSI, and any entity in which the Company, OSI or any of their
affiliates has an interest, including but not limited to, an interest as a
franchisor. The term “proposed restaurant” shall include all locations for which
the Company, OSI, or their franchisees or affiliates is conducting active, bona
fide negotiations to secure a fee or leasehold interest with the intention of
establishing a restaurant thereon.


(c)  Limitation. Notwithstanding subsections (a) and (b), it shall not be a
violation of this Section 9 for Employee to own a one percent (1%) or smaller
interest in any corporation required to file periodic reports with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended, or successor statute.


10. Nondisclosure; Nonsolicitation; Nonpiracy. Except in the performance of
Employee’s duties hereunder, at no time during the Term of Employment, or at any
time thereafter, shall Employee, individually or jointly with others, for the
benefit of Employee or any third party, publish, disclose, use, or authorize
anyone else to publish, disclose, or use, any secret or confidential material or
information relating to any aspect of the business or operations of the Company,
OSI or their affiliates, including, without limitation, any secret or
confidential information relating to the business, customers, trade or
industrial practices, trade secrets, technology, recipes or know-how of any of
the Company, OSI or their affiliates. Moreover, during the Employee’s employment
with the Company and for two (2) years thereafter, Employee shall not offer
employment to any employee of the Company, OSI, their franchisees or affiliates,
or otherwise solicit or induce any employee of the Company, OSI, their
franchisees or affiliates to terminate their employment, nor shall Employee act
as an officer, director, employee, partner, independent contractor, consultant,
principal, agent, proprietor, owner or part owner, or in any other capacity, for
any person or entity that solicits or otherwise induces any employee of the
Company, OSI, their franchisees or affiliates to terminate their employment.


11. Company Property: Employee Duty to Return. All Company products, recipes,
product specifications, training materials, employee selection and testing
materials, marketing and advertising materials, special event, charitable and
community activity materials, customer correspondence, internal memoranda,
products and designs, sales information, project files, price lists, customer
and vendor lists, prospectus reports, customer or vendor information, sales
literature, territory printouts, call books, notebooks, textbooks, and all other
like information or products, including all copies, duplications, replications,
and derivatives of such information or products, now in the possession of
Employee or acquired by Employee while in the employ of the Company, shall be
the exclusive property of the Company and shall be returned to the Company no
later than the date of Employee’s last day of work with the Company.
 
4

--------------------------------------------------------------------------------


 
12. Inventions, Ideas, Processes, and Designs. All inventions, ideas, recipes,
processes, programs, software, and designs (including all improvements) (i)
conceived or made by Employee during the course of Employee’s employment with
the Company (whether or not actually conceived during regular business hours)
and for a period of six (6) months subsequent to the termination or expiration
of such employment and (ii) related to the business of the Company, shall be
disclosed in writing promptly to the Company and shall be the sole and exclusive
property of the Company. An invention, idea, recipe, process, program, software
or design (including an improvement) shall be deemed “related to the business of
the Company” if (a) it was made with equipment, supplies, facilities, or
confidential information of the Company, (b) results from work performed by
Employee for the Company, or (c) pertains to the current business or
demonstrably anticipated research or development work of the Company. Employee
shall cooperate with the Company and their attorneys in the preparation of
patent and copyright applications for such developments and, upon request, shall
promptly assign all such inventions, ideas, recipes, processes, and designs to
the Company. The decision to file for patent or copyright protection or to
maintain such development as a trade secret shall be in the sole discretion of
the Company, and Employee shall be bound by such decision. Employee shall
provide, on the back of this Employment Agreement, a complete list of all
inventions, ideas, recipes, processes, and designs if any, patented or
unpatented, copyrighted or non-copyrighted, including a brief description, that
the Employee made or conceived prior to Employee’s employment with the Company
and that therefore are excluded form the scope of this Agreement.


13. Company’s Promise to Give Employee Trade Secrets and Training. In return for
Employee’s agreement not to use or disclose the Company’s trade secrets,
training, systems and confidential proprietary business methods, the Company
unconditionally promises to give Employee within ninety (90) days of the signing
of this contract trade secrets, specialized training and other confidential
proprietary business methods.


Specifically, the Company unconditionally promises to give Employee one-on-one
training from executives, trainers and senior employees of the Company or its
affiliates. Further, the training will include training and information
concerning procedures and confidential proprietary methods the Company uses to
obtain and retain business from their customer base, operations in the Company’s
home office, marketing and sales techniques, and information regarding the
confidential information listed in Section 12(b) of this Agreement. Further,
after the ninety (90) days, as the Company develops (during Employee’s
employment with the Company) additional trade secrets, employee surveys and
analyses, financial data and other confidential proprietary business methods and
overall marketing plans and strategies, the Company promises to continue to
provide, on a periodic basis, said confidential information and additional
training and analysis from their executives, trainers and/or senior employees to
Employee for so long as Employee is employed by the Company as President.


14. Employee’s Promise Not to Disclose Trade Secrets and Confidential
Information. Employee understands and agrees that the Company will provide
unique and specialized training and confidential information concerning the
Company’s business operations, including, but not limited to, recipes, product
specifications, restaurant operating techniques and procedures, marketing
techniques and procedures, financial data, processes, vendors and other
information that was developed and maintained at considerable effort and expense
to the Company, for the Company’s sole and exclusive use, and which if used by
the Company’s competitors would give them an unfair business advantage. Employee
believes the unconditional promise to provide said information is sufficient
consideration for Employee’s promise to adhere to the restrictive covenants of
Section 9, Section 10, Section 12 and Section 14 of this Agreement.


15. Restrictive Covenants: Consideration; Non-Estoppel; Independent Agreements;
and Non-Executory Agreements. The restrictive covenants of Section 9, Section
10, Section 12 and Section 14 of this Agreement are given and made by Employee
to induce the Company to employ the Employee and to enter into this Agreement
with the Employee, and Employee hereby acknowledges that employment with the
Company is sufficient consideration for these restrictive covenants.


The restrictive covenants of Section 9, Section 10, Section 12 and Section 14 of
this Agreement shall be construed as agreements independent of any other
provision in this Agreement, and the existence of any claim or
 
5

--------------------------------------------------------------------------------


 
cause of action of Employee against the Company, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement of any
restrictive covenant. The Company has fully performed all obligations entitling
them to the restrictive covenants of Section 9, Section 10, Section 12 and
Section 14 of this Agreement, and those restrictive covenants therefore are not
executory or otherwise subject to rejection under the Bankruptcy Code.


The refusal or failure of the Company to enforce any restrictive covenant of
Section 9, Section 10, Section 12 or Section 14 of this Agreement (or any
similar agreement) against any other employee, agent, or independent contractor,
for any reason, shall not constitute a defense to the enforcement by the Company
of any such restrictive covenant, nor shall it give rise to any claim or cause
of action by Employee against the Company.


16. Reasonableness of Restrictions; Reformation; Enforcement. The parties hereto
recognize and acknowledge that the geographical and time limitations contained
in Section 9, Section 10, Section 12 and Section 14 hereof are reasonable and
properly required for the adequate protection of the Company’s interests.
Employee acknowledges that the Company is the licensee of the Outback
SteakhouseÒ trademarks, and the licensee of the Outback SteakhouseÒ restaurant
operating system and will provide to Employee training in and confidential
information concerning the Outback SteakhouseÒ restaurant operating system in
reliance on the covenants contained in Section 9, Section 10, Section 12 and
Section 14 hereof. It is agreed by the parties hereto that if any portion of the
restrictions contained in Section 9, Section 10, Section 12 or Section 14 are
held to be unreasonable, arbitrary, or against public policy, then the
restrictions shall be considered divisible, both as to the time and to the
geographical area, with each month of the specified period being deemed a
separate period of time and each radius mile of the restricted territory being
deemed a separate geographical area, so that the lesser period of time or
geographical area shall remain effective so long as the same is not
unreasonable, arbitrary, or against public policy. The parties hereto agree that
in the event any court of competent jurisdiction determines the specified period
or the specified geographical area of the restricted territory to be
unreasonable, arbitrary, or against public policy, a lesser time period or
geographical area that is determined to be reasonable, nonarbitrary, and not
against public policy may be enforced against Employee. If Employee shall
violate any of the covenants contained herein and if any court action is
instituted by the Company to prevent or enjoin such violation, then the period
of time during which the Employee’s business activities shall be restricted, as
provided in this Agreement, shall be lengthened by a period of time equal to the
period between the date of the Employee’s breach of the terms or covenants
contained in this Agreement and the date on which the decree of the court
disposing of the issues upon the merits shall become final and not subject to
further appeal.


In the event it is necessary for the Company to initiate legal proceedings to
enforce, interpret or construe any of the covenants contained in Section 9,
Section 10, Section 12 or Section 14 hereof, the prevailing party in such
proceedings shall be entitled to receive from the non-prevailing party, in
addition to all other remedies, all costs, including reasonable attorneys’ fees,
of such proceedings including appellate proceedings.


17. Specific Performance. Employee agrees that a breach of any of the covenants
contained in Section 9, Section 10, Section 12 or Section 14 hereof will cause
irreparable injury to the Company for which the remedy at law will be inadequate
and would be difficult to ascertain and therefore, in the event of the breach or
threatened breach of any such covenants, the Company shall be entitled, in
addition to any other rights and remedies it may have at law or in equity, to
obtain an injunction to restrain Employee from any threatened or actual
activities in violation of any such covenants. Employee hereby consents and
agrees that temporary and permanent injunctive relief may be granted in any
proceedings that might be brought to enforce any such covenants without the
necessity of proof of actual damages, and in the event the Company does apply
for such an injunction, Employee shall not raise as a defense thereto that the
Company has an adequate remedy at law.


18. Assignability. This Agreement and the rights and duties created hereunder,
shall not be assignable or delegable by Employee. The Company shall have the
right, without Employee’s knowledge or consent, to assign this Agreement, in
whole or in part and any or all of the rights and duties hereunder, including
 
6

--------------------------------------------------------------------------------


 
but not limited to the restrictive covenants of Section 9, Section 10, Section
11, Section 12 and Section 14 hereof to any person, including but not limited to
any affiliate of the Company, any affiliate of the Company, or any successor to
the Company’s interest in the Outback Steakhouse® restaurants, and Employee
shall be bound by such assignment. Any assignee or successor may enforce any
restrictive covenant of this Agreement.


19. Effect of Termination. The termination of this Agreement, for whatever
reason, or the expiration of this Agreement shall not extinguish those
obligations of Employee specified in Section 9, Section 10, Section 11, Section
12 and Section 14 hereof. The restrictive covenants of Section 9, Section 10,
Section 11, Section 12 and Section 14 shall survive the termination or
expiration of this Agreement. The termination or expiration of this Agreement
shall extinguish the right of any party to bring an action, either in law or in
equity, for breach of this Agreement by any other party.


20. Captions; Terms. The captions of this Agreement are for convenience only,
and shall not be construed to limit, define, or modify the substantive terms
hereof.


21. Acknowledgments. Employee hereby acknowledges that the Employee has been
provided with a copy of this Agreement for review prior to signing it, that the
Employee has been given the opportunity to have this Agreement reviewed by
Employee’s attorney prior to signing it, that the Employee understands the
purposes and effects of this Agreement, and that the Employee has been given a
signed copy of this Agreement for Employee’s own records.


22. Notices. All notices or other communications provided for herein to be given
or sent to a party by the other party shall be deemed validly given or sent if
in writing and mailed, postage prepaid, by certified United States mail, return
receipt requested, addressed to the parties at their addresses hereinabove set
forth. Any party may give notice to the other party at any time, by the method
specified above, of a change in the address at which, or the person to whom,
notice is to be addressed.


23. Severability. Each section, subsection, and lesser Section of this Agreement
constitutes a separate and distinct undertaking, covenant, or provision hereof.
In the event that any provision of this Agreement shall be determined to be
invalid or unenforceable, such provision shall be deemed limited by construction
in scope and effect to the minimum extent necessary to render the same valid and
enforceable, and, in the event such a limiting construction is impossible, such
invalid or unenforceable provision shall be deemed severed from this Agreement,
but every other provision of this Agreement shall remain in full force and
effect.


24. Waiver. The failure of a party to enforce any term, provision, or condition
of this Agreement at any time or times shall not be deemed a waiver of that
term, provision, or condition for the future, nor shall any specific waiver of a
term, provision, or condition at one time be deemed a waiver of such term,
provision, or condition for any future time or times.


25. Parties. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their legal representatives, and proper
successors or assigns, as the case may be.


26. Governing Law. The validity, interpretation, and performance of this
Agreement shall be governed by the laws of the State of Florida without giving
effect to the principles of comity or conflicts of laws thereof.


27. Consent to Personal Jurisdiction and Venue. Employee hereby consents to
personal jurisdiction and venue, for any action brought by the Company arising
out of a breach or threatened breach of this Agreement or out of the
relationship established by this Agreement, exclusively in the United States
District Court for the Middle District of Florida, Tampa Division, or in the
Circuit Court in and for Hillsborough County, Florida; Employee hereby agrees
that any action brought by Employee, alone or in combination with others,
against the
 
7

--------------------------------------------------------------------------------


 
Company, whether arising out of this Agreement or otherwise, shall be brought
exclusively in the United States District Court for the Middle District of
Florida, Tampa Division, or in the Circuit Court in and for Hillsborough County,
Florida.


28. Affiliate. Whenever used in this Agreement, the term “affiliate” shall mean,
with respect to any entity, all persons or entities (i) controlled by the
entity, (ii) that control the entity, or (iii) that are under common control
with the entity.
 
29. Cooperation. Employee shall cooperate fully with all reasonable requests for
information and participation by the Company, their agents, or their attorneys,
in prosecuting or defending claims, suits, and disputes brought on behalf of or
against one or both of them and in which Employee is involved or about which
Employee has knowledge.


30. Amendments. No change, modification, or termination of any of the terms,
provisions, or conditions of this Agreement shall be effective unless made in
writing and signed or initialed by all signatories to this Agreement.


31. WAIVER OF JURY TRIAL. ALL PARTIES TO THIS AGREEMENT KNOW AND UNDERSTAND THAT
THEY HAVE A CONSTITUTIONAL RIGHT TO A JURY TRIAL. THE PARTIES ACKNOWLEDGE THAT
ANY DISPUTE OR CONTROVERSY THAT MAY ARISE OUT OF THIS AGREEMENT WILL INVOLVE
COMPLICATED AND DIFFICULT FACTUAL AND LEGAL ISSUES.


THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS,
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND
THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF
THE CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.


THE PARTIES INTEND THIS WAIVER OF THE RIGHT TO A JURY TRIAL BE AS BROAD AS
POSSIBLE. BY THEIR SIGNATURES BELOW, THE PARTIES PROMISE, WARRANT AND REPRESENT
THAT THEY WILL NOT PLEAD FOR, REQUEST OR OTHERWISE SEEK TO HAVE A JURY TO
RESOLVE ANY AND ALL DISPUTES THAT MAY ARISE BY, BETWEEN OR AMONG THEM.


32. Entire Agreement; Counterparts. This Agreement and the agreements referred
to herein constitute the entire agreement between the parties hereto concerning
the subject matter hereof, and supersede all prior memoranda, correspondence,
conversations, negotiations and agreements. This Agreement may be executed in
several identical counterparts that together shall constitute but one and the
same Agreement.
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 

 
“EMPLOYEE”
        __________________________________ /s/ Michael Coble__________________
Witness MICHAEL COBLE     
__________________________________
 
Witness 
     

 
 
 

 
“COMPANY”
    Attest: OUTBACK STEAKHOUSE INTERNATIONAL, L.P.,   a Georgia limited
partnership       By:    OSI INTERNATIONAL, INC.,            a Florida
corporation, its general partner         By:  /s/ Joseph J.
Kadow__________________           By:  /s/ Robert S. Merritt_________________ 
JOSEPH J. KADOW, Secretary           ROBERT S. MERRITT, Vice President

 
 
 
9

--------------------------------------------------------------------------------